Citation Nr: 0506558	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen his claim of service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from July 1953 to May 
1955. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied reopening the veteran's claim of 
service connection for sarcoidosis.  

The veteran's claim was remanded by the Board in July 2003.  


FINDINGS OF FACT

1.  In January 1958, the RO denied the veteran's claim of 
service connection for sarcoidosis; the veteran did not 
appeal this decision.
 
2.  Evidence submitted subsequent to the January 1958 
decision is not cumulative or redundant, and relates to an 
unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The RO's January 1958 rating decision denying service 
connection for sarcoidosis is final. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302 (2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for sarcoidosis has 
been submitted. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records do not show treatment for sarcoidosis 
or for any other pulmonary disorders.  At separation in May 
1955, the veteran's lungs were normal.  

The veteran underwent a VA examination in October 1955.  
Diagnosis was tonsillitis, non-suppurative, acute, mild.  

A VA chest x-ray was taken in October 1955.  It showed 
minimal pulmonary fibrosis of the right upper lobe, secondary 
to an old inflammatory process.  

A copy of a VA hospitalization report from November 2-5, 
1955, shows that the veteran was treated for fistula in ano.  
It was noted that the veteran underwent a hemorrhoidectomy 
while in service.  The chest x-ray was negative.  

In November 1955, the RO denied the veteran's claim of 
service connection for tonsillitis.  

A copy of a VA hospitalization report from September to 
October 1957 shows that the veteran was admitted in September 
1957 with a history of chest pain.  The most likely diagnosis 
was noted to be sarcoidosis.  The veteran stated that his 
chest pain started three weeks prior.  

In a January 1958 rating decision, the RO denied the 
veteran's claim of service connection for sarcoidosis.  The 
veteran was informed of the decision, but did not appeal, and 
the decision became final.  Evidence submitted subsequent to 
the decision is summarized below.  

Copies of a VA hospitalization report from January to 
February 1958 show that the veteran was hospitalized from 
sarcoidosis.  It noted that this was third Houston VA 
hospitalization for the veteran.  It noted that the first one 
was in 1955 for a fistula-in-ano, and the second was from 
September to November 1957, with chief complaints of 
pleuritic-type chest pain, and exertional dyspnea with a 
chronic cough.

In October 1991, the veteran submitted a number of documents.  
He submitted a VA "acknowledgment of receipt of claim 
form," from 1955 indicating that the veteran's date of claim 
was October 1955.  

In December 1991, the RO informed the veteran that it had 
previously denied his claim for sarcoidosis and that he had 
to submit new and material evidence in order to reopen his 
claim.  

In October 2001, the veteran asserted that he wished to file 
a claim for service connection for sarcoidosis.  He stated 
that he was treated within 6 months of his separation from 
the military.  

In October 2001, the RO requested all outpatient treatment 
reports from the VA Medical Center in Houston.  Records were 
submitted from 1999 to 2001.  In August 2000, the veteran had 
minimal fibrosis.  In September 2001, the veteran's lungs 
were clear.  

In an April 2002 statement, the veteran asserted that he 
first sought treatment for his sarcoidosis in October 1955, 
five months after leaving service.  He attached a copy of his 
receipt of application for hospital treatment from 1957 and 
from 1958.  He also submitted copies of VA Medical Center 
treatment records from 1982 to 2000.  

In the veteran's July 2002 notice of disagreement, the 
veteran stated that an October 1955 VA examination showed x-
ray results with fibrosis in the right upper lobe of his 
lung.  He asserted that fibrosis was a sign of sarcoidosis.  

At the veteran's February 2003 Travel Board hearing, he 
stated that he was seen for his sarcoidosis in October 1955, 
shortly after leaving service in June 1955.  He described 
trouble breathing, and stated that he could not handle a job.  
He described being treated at the VA in Houston.  

The veteran submitted lay statements in February 2003 from a 
number of relatives, including his wife, who asserted that 
the veteran was hospitalized at the VA hospital in Houston in 
October 1955.  His sister wrote that the veteran was treated 
for sarcoidosis during that hospitalization.  


Analysis

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156 (a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  It applies to the veteran's 
claim as he filed his claim in October 2001.  

Under 38 C.F.R. § 3.156(a) (2004), a claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated January 1958, the RO denied the veteran's 
claim of service connection for sarcoidosis.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104 (a), 3.156 (2004).  

It is determined that since the January 1958 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  In particular, he submitted lay statements 
from a number of relatives in February 2003, who asserted 
that the veteran was hospitalized at a VA hospital in Houston 
in October 1955, and that he was treated for sarcoidosis 
during that hospitalization.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the key question in this case 
is when the veteran's sarcoidosis developed (previously 
submitted evidence did not show the veteran's sarcoidosis 
developing until more than 2 years after service), and the 
new evidence asserts that the veteran was treated for his 
sarcoidosis within one year of leaving service, it is 
determined that the newly received evidence relates to an 
unestablished fact necessary to substantiate the claim.  
Similarly, although there is not yet enough evidence to grant 
the claim, the new evidence raises a reasonable possibility 
of substantiating the veteran's claim.  Accordingly, the 
aforementioned lay statements are determined to be material, 
and the claim is reopened and must be considered in light of 
all the evidence, both old and new.  


ORDER

New and material evidence has been submitted regarding the 
veteran's claim of service connection for sarcoidosis, and 
the veteran's claim is reopened.  



REMAND

Now that the claim of service connection for sarcoidosis has 
been reopened, the next step is to address the veteran's 
claim on the merits.  The VA's duty to assist requires that 
the veteran be afforded a VA examination with respect to his 
disability, which should take into account the records of the 
veteran's prior medical history, and includes an opinion as 
to the etiology of his disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  

The evidence shows that the veteran was hospitalized for 
"likely" sarcoidosis in September 1957, a little more than 
2 years after leaving service in May 1955.  Although the 
service medical records do not show treatment for 
sarcoidosis, a VA chest x-ray in October 1955 showed minimal 
pulmonary fibrosis of the right upper lobe, secondary to an 
old inflammatory process.  In light of the fact that 
sarcoidosis is a chronic disease under 38 C.F.R. § 3.307 and 
§ 3.309, and the fact that the veteran exhibited respiratory 
findings within one year of leaving service (which might be 
early symptoms of sarcoidosis), the veteran should be 
afforded a VA examination pursuant to 38 C.F.R. § 3.159(4) to 
determine the etiology of any possible sarcoidosis.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Send the veteran a letter explaining 
the provisions of the Veterans Claims 
Assistance Act of 2000, the evidence 
necessary to establish service connection 
for sarcoidosis, and the division of 
responsibilities between the parties in 
obtaining evidence in support of the 
claim.  

2.  Schedule the veteran for a VA 
examination in order to determine whether 
the veteran has sarcoidosis, and if he 
does, to determine its' etiology.  The 
examiner should review the veteran's 
claims folder in conjunction with the 
examination.  A complete rationale for 
any opinion expressed must be provided.  
The examiner should respond to the 
following:  

a.  Does the veteran currently have 
sarcoidosis or residuals of 
sarcoidosis.  
b.  If the veteran does have 
sarcoidosis, is it at least as 
likely as not that the sarcoidosis 
first manifested within one year of 
the veteran's discharge from service 
in May 1955?  (in answering this 
question, the examiner should 
comment on a VA chest x-ray dated in 
October 1955 that showed minimal 
pulmonary fibrosis, and VA 
hospitalization reports from 
September 1957 and January 1958).  
 
3.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim of service connection for 
sarcoidosis.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, issue a supplemental 
statement of the case, a copy of which 
should be provided the veteran, and his 
representative.  After the veteran and 
his representative have been given an 
opportunity to submit additional 
argument, the case should be returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


